Citation Nr: 1611886	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-21 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the lumbar spine with myositis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his June 2012 Appeal to the Board of Veterans Appeals (VA Form 9), the Veteran requested a hearing before a Member of the Board in connection with his claim.  In January 2015, the Veteran submitted a statement that he would like to withdraw his request for a hearing before the Board.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (e) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher disability rating for his service-connected low back disability; however, the Board notes that the Veteran's most recent comprehensive evaluation of this condition was conducted in December 2009 and the Veteran has reported that his condition has worsened since this examination.  Since that the previous examination, the Board notes that the Veteran has been diagnosed with bilateral radiculopathy and he was prescribed a TENS unit to treat his low back disability in June 2012.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the evidence suggests a worsening of the Veteran's low back disability that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected disability should be afforded.

The record also reflects the Veteran treats at VA facilities.  On remand, VA should obtain all relevant VA treatment records which could potentially be helpful in resolving the Veteran's claim. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake appropriate efforts to obtain any outstanding, relevant VA treatment records.  Any records obtained should be associated with the Veteran's claims file.

2. After obtaining any updated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity of his service-connected low back disability.  The examiner is asked to specifically comment on whether any muscle spasm or guarding related to his service-connected condition resulted in any abnormal spinal contour, including the "slight reversal of the lumbar lordosis" noted on the December 2009 VA examination.   

Rationales should accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

3. Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




